Title: To George Washington from Brigadier General William Maxwell, 20 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 20th Sepr 1778—9 p.m.
          
          I was Honoured with Your Excellencys Favour of the 19th Inst. about noon to day, it accompany one to Coll Ogden[,] Barber & some others as Coll Ogden is gone to Philada to day on some private Bussiness I opened his letter, but as I did not know what he wrote to Your Excellency last I can return nothing on that subject. I suppose he thought by this time to have much to send you and so did I, but I am something disapointed.
          I have had people out of York that I think would give me every intiligence in their power but there is nothing scarcely to gather. They 
            
            
            
            are fiting up the Men of War & Watter and wooding the Transports. and possably puting some Artillery on Board A Gentleman saw a bout 20 Load of Baggag coming from Kings Bridge to go on board. They have held a Council of War for three days Byron is come to New York has taken the Command of the Navy Lord How is going home Gambier will stay about New York Byron says his orders is to take care of the French Fleet some says he is gone to Rhode Island for that purpose Some says that the reinforcement that went to Rhode Island is returned to Long Island again. one report says they are going to Garrison Hallifax Cannada & the West Indias, and the rest go home.
          Others say they are going to make a nother stroke at Charles Town. a Packet is hourley expected. Major Howel Informs me that he has intiligence that a Fleet of ten Sail went out of the Hook last tuesday night, supposed to be mostly Victualers for Queback, I rather suppose they were for Rhode Island. my information from New York says that some Vessels went out then. The Bacons are already fixed, should the Enemy come out this way, we will make the roads as troublesom as possable to them. Coll Barber is gone to see some of his friends as he became able to ride but I know not where. I am Your Excellencys Most Obedt Humble Servant
          
            Wm Maxwell
          
        